Citation Nr: 1452022	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  10-04-341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death. 

2.  Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1970 to August 1973.  He died in December 1988.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Regional Office (RO) in Muskogee, Oklahoma.  

The Board remanded these claims in February 2012.  The case has now returned to the Board for further appellate action.  The appellant was scheduled for a videoconference hearing at the RO in May 2012.  She failed to report for the scheduled hearing without explanation, and has not requested that the hearing be rescheduled.  Therefore, the hearing request is deemed withdrawn. 

The issue of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision dated in April 1990, service connection for cause of the Veteran's death was denied and no new and material evidence pertinent to this claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the appellant.

2.  The evidence received since the April 1990 rating decision is new, but does not raise a reasonable possibility of substantiating the underlying claim for service connection for cause of death, and is not material evidence.


CONCLUSION OF LAW

The April 1990 rating decision that denied service connection for the cause of the Veteran's death is final; new and material evidence has not been submitted since then to reopen this previously denied and unappealed claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability). Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the appellant nor her representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The appellant was notified via letter dated in November 2008, of VA's duty to assist her in substantiating her claim and the effect of this duty upon her claim.  This letter also informed her of how disability ratings and effective dates are assigned.  Dingess, 19 Vet. App. at 484.  Specifically, the November 2008 letter explained the criteria for reopening a previously denied claim, the criteria for establishing service connection for cause of death, and information concerning why the claim of entitlement to service connection for cause of the Veteran's death was previously denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Because the letter addressed all notice elements and predated the initial adjudication by the AOJ in February 2009, nothing more is required. 

VA has also satisfied its duty to assist the appellant in the development of her claim decided herein.  In-service treatment records and pertinent post-service records have been obtained and associated with his claims folder, or are otherwise viewable on the Virtual VA and VBMS electronic file systems.  The appellant has also submitted personal statements in support of her claim.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim decided herein that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  While VA did not provide the Veteran with examination and/or did not obtain a medical opinion, the Board finds that VA had no obligation to do so.  VA need not conduct an examination or obtain a medical opinion with respect to a claim to reopen because the duty under 38 C.F.R. § 3.159(c)(4) applies to such a claim only if new and material evidence is presented or secured. Thus, the Board finds that VA has satisfied its duty to assist the appellant in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim decided herein under the VCAA.  

Law and Analysis

The appellant contends that she has submitted new and material evidence sufficient to reopen her previously denied service connection claim for cause of the Veteran's death.

In a April 1990 rating decision, the RO essentially denied service connection for cause of death on the basis that a liver condition was not shown during the Veteran's military service.  The appellant did not appeal this adverse determination, nor did she submit new and material evidence within a year following this decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  This decision therefore, became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

In August 2008, the appellant filed an informal claim, seeking to reopen the claim.  The current appeal arises from the RO's February 2009 rating decision that found new and material evidence had not been received to reopen this matter.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been received to reopen the claim for service connection for cause of death.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).
When an unappealed rating decision by the RO becomes final, that claim may only be reopened by the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

Also, if VA finds that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" evidence as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., at 117.

The Board finds that new and material evidence has not been submitted since the last final rating decision in April 1990.  The evidence of record at the time consisted of the Veteran's death certificate, his service records, and a VA discharge summary dated in December 1988.

The Veteran's DD 214 reflects that he served during the Vietnam Era (July 1970 to August 1973), and that he had two years, five months, and six days of foreign and/or sea service during this time.  However, the record further reflects that he was assigned to the U.S. Army in Europe (USAREUR) during his period of service abroad.  Service treatment records are completely negative for any evidence that the Veteran was diagnosed with or treated for symptoms suggestive of cirrhosis, or any other chronic liver disease.

The post service VA hospitalization discharge summary dated around the time of the Veteran's death shows that the Veteran had been hospitalized since October 1988 and was noted to have had a long history of alcohol abuse with cirrhosis.  According to the death certificate he died in December 1988 and the immediate cause of death is listed as end stage liver disease secondary to marked cirrhosis.  At the time of his death, service connection was not in effect for any disability, and there were no pending claims for service connection.  As noted above, the RO essentially determined that the evidence did not establish any relationship between the Veteran's military service and his death from end stage liver disease to marked cirrhosis.

Since the February 1990 rating decision, newly-received evidence includes a 1988 autopsy report as well as the appellant's recent allegations that the Veteran's death was caused by "Agent Orange contamination."

Unfortunately, the appellant has proffered little in the way of "new" evidence.  To the extent that the autopsy report is new, it is not "material" for purposes of reopening the claim because it does not demonstrate that end stage liver disease, cirrhosis, or any other condition listed on the Veteran's death certificate, was manifested in service, so as to establish service connection based on onset or aggravation in service, or otherwise establishes a causal link between the conditions causing his death and service.  Additionally, the cause of the Veteran's death, liver disease and cirrhosis, were of record at the time of the 1990 adjudication. Thus it does not raise a reasonable possibility of substantiating the claim.  Furthermore, during the Veteran's lifetime, service connection was not established for any disability. 

To the extent that the appellant now appears to argue that the Veteran died as a result of "Agent Orange contamination," the Board notes that a claim based on a new theory of entitlement is not a new claim, but constitutes a claim to reopen the previously denied claim.  A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under  38 U.S.C.A. § 7104(b).  Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008).  The Court has held that separate theories in support of a claim for benefits for a particular disability do not equate to separate claims for benefits for that disability.  Although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  Robinson v. Mansfield, 21 Vet. App. 545, 550 (2008); Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  As such, in order to reopen the claim of service connection for cause of death, including as secondary to herbicide exposure, the appellant must submit new and material evidence regardless of the theory of entitlement she is pursuing.

Consequently, none of the newly-received evidence is pertinent to the question of whether Veteran's death was related to service, (which is the pivotal issue underlying the claim for service connection).  Thus, it does not relate to unestablished facts needed to substantiate the claim and cannot raise a reasonable possibility of substantiating the issue.  The record still lacks competent evidence demonstrating that the Veteran's liver disease had its onset or was otherwise related to his military service.

At this time, the Board notes that it empathizes with the appellant's plight and is cognizant of the Veteran's honorable service.  Nevertheless, the Board finds that new and material evidence has not been received sufficient to reopen the previously denied claim for service connection for the cause of his death.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having not been received, the claim to reopen the issue of entitlement to service connection for cause of death is denied.


REMAND

The appellant is seeking compensation benefits for the Veteran's death under 38 U.S.C.A. § 1151.  She contends that VA treatment caused or contributed to the Veteran's death, essentially claiming that hospital staff did not provide proper care and as a result he developed a staph infection.  She also contends that on the day of his death the Veteran was given a lethal dose of potassium chloride.  She alleges that such actions by VA caused or hastened the Veteran's death.  After a thorough review of the claims file, the Board has determined that further evidentiary development is necessary prior to the adjudication of the appellant's claim.

Under VA regulations, death benefits shall be awarded for a qualifying additional disability or death of a Veteran in the same manner as if such additional disability or death were service connected.  For purposes of this section, a disability or death is a qualifying additional disability or death if it was not the result of the Veteran's willful misconduct and was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran by VA under any law administered by the Secretary, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

A VA discharge summary and autopsy report show the Veteran was admitted on September 14, 1988, with acute gastrointestinal bleeding.  He underwent a laparotomy which revealed a cirrhotic liver and esophageal varices.  He had a portocaval shunt and cholecystectomy for cholelithiasis and on October 3, 1988, was transferred from the Shawnee Hospital to the Oklahoma City VA Medical Center (VAMC).  The Veteran died of end stage liver disease on December [redacted], 1988.  

The Veteran's terminal records from these facilities are not contained in the claims file.  As these treatment records are pertinent to the appellant's claim, an attempt must be made to obtain them.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  See also Culver v. Derwinski, 3 Vet. App. 292 (1992) (VA has a duty to obtain all pertinent medical records which have been called to its attention by the appellant and by the evidence of record.) 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder or Virtual VA/VBMS folders (as appropriate) copies of all terminal records from the VA Medical Center in Oklahoma City, Oklahoma, from October 3, 1988, until his death on December [redacted], 1988.

In addition obtain treatment records from Shawnee Hospital, as identified on the Veteran's December 1988 VA terminal discharge summary.  Provide the appellant with the necessary forms for release for any private treatment records.  She should be notified if any private records sought are not received pursuant to the AOJ's request (and reminded that ultimately it is her responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  

2.  Forward the claims file to an appropriate VA physician to obtain a medical opinion as to whether VA was negligent in failing to exercise the proper and expected care for the Veteran and, if so, whether this negligence resulted in the Veteran's death.

The physician should opine as to whether it is at least as likely as not (50 percent probability or more) that the cause of the Veteran's death was related to VA medical treatment provided during his final hospitalization at the Oklahoma VA Medical Center from October 3, 1988 to his death on December [redacted], 1988.

If so, the physician should then opine as to whether it is at least as likely as not (50 percent probability or more) that the cause of the Veteran's death was due to either (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or (b) an event not reasonably foreseeable.

In reaching the opinion, the physician should address the appellant's allegations that the Veteran was not sufficiently cared for by hospital staff resulting in a staph infection and that he was given a lethal injection of potassium chloride on December [redacted], 1988, the day of his death.  

3.  After ensuring that the above actions are completed, readjudicate the claim.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


